Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 02/03/2021. Claims 1-11, 17-20 are pending. Claims 12-16 cancelled. Claim 18 previously withdrawn


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US20170017060 A1).
Independent claim 1, Liu teaches a camera lens assembly (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; optical image capturing system), comprising in sequence from an object side to an image side along an optical axis (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see Fig. 2A, Lens 210, 220, 230, 240 comprise in sequence from an object side to an image side along an optical axis), 
a first lens having a negative refractive power, and a concave image-side surface (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see [0134] lens e.g. 210 having negative refractive power, and concave image–side surface e.g. 214); 
nd embodiment; Tables 3-4, Tables [0143-0146]; see [0135] lens e.g. 220 having positive refractive power) or a negative refractive power; 
a third lens having a positive refractive power (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see [0136] lens e.g. 230 having positive refractive power); 
a fourth lens having a positive refractive power  or a negative refractive power, and a convex image-side surface (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see [0136] lens e.g. 240, the paragraph mentions “fourth lens positive negative power” this is incorrect, lens e.g. 240 has negative refractive power, since the data in table 3, surface 8-9 gives a negative focal length and has a convex image-side surface 244); and 
an electronic photosensitive element (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see Fig. 2A, [0156] image sensing device e.g. 290); 
wherein an effective radius of an object-side surface of the first lens is DT11 (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see [0013] “A maximum effective half diameter (EHD) of any surface of a single lens element refers to a perpendicular height between an intersection point on the surface of the lens element where the incident light with the maximum view angle in the optical system passes through the outmost edge of the entrance pupil and the optical axis”, see Table [0146] EHD11=DT11, e.g. 5.282), a half of a diagonal length of an effective pixel area on the electronic photosensitive element is ImgH (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see [0010] “a height for image formation of the optical image 
1.2<DT11/ImgH<2.6 (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; given from Table [0146] EHD11=DT11 e.g. 5.282, see Fig. 2B, Img HT=ImgH e.g. 3.00, DT11/ImgH= value e.g. 1.76), and 
wherein the camera lens assembly has and only has four lenses having refractive power (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; Lens 210, 220, 230, 240, have refracting power, see [0134-0137] and Table 3).
Claim 7, Liu teaches invention of claim 6, satisfying 2<T12/T23<4 (see Table 7, from below T12 e.g. 2.004, T23 e.g. 0.574, T12/T23 value e.g. 3.49), wherein T12 is an air spacing distance between the first lens and the second lens on the optical axis (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see Table 7, surface 2, thickness T12 e.g. 2.004), and T23 is an air spacing distance between the second lens and the third lens on the optical axis (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see Table 7, surface 4-5, thickness e.g. 0.360+0.214= T23 value e.g. 0.574).

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Lai et. al. (US20170315326A1).
Independent claim 1, Lai teaches a camera lens assembly (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; optical image capturing system), comprising in sequence from an object side to an image side along an optical axis (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see Fig. 4A, Lens 410, 420, 430, 440 comprise in sequence from an object side to an image side along an optical axis), 
a first lens having a negative refractive power, and a concave image-side surface (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0157] lens e.g. 410 having negative refractive power, and concave image –side surface e.g. 414); 
a second lens having a positive refractive power or a negative refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0158] lens e.g. 420 having negative refractive power); 
a third lens having a positive refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0159] lens e.g. 430 having positive refractive power); 
a fourth lens having a positive refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0160] lens e.g. 440 having positive refractive power) or a negative refractive power, and a convex image-side surface (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0160] lens e.g. 440 has a convex image-side surface 444); and 
an electronic photosensitive element (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see Fig. 4A, [0156] image sensing device e.g. 490); 
wherein an effective radius of an object-side surface of the first lens is DT11 (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0011] “A maximum effective half diameter (EHD) of any surface of a single lens element refers to a perpendicular height between the optical axis and an intersection point where the incident ray with the maximum view angle passes through the outmost edge of the entrance pupil and intersects with the surface of the lens element”, see Table [0166] EHD11=DT11, e.g. 6.346), a half of a diagonal length of an effective pixel area on the electronic photosensitive element is ImgH (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0008] “The height of an image formed by the optical image capturing system is denoted by HOI”, see Fig. 4B, Img HT=ImgH e.g. 2.51), and the following relation is satisfied: 
1.2<DT11/ImgH<2.6 (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; given from Table [0166] EHD11=DT11 e.g. 6.346, see Fig. 4B, Img HT=ImgH e.g. 2.51, DT11/ImgH= value e.g. 2.52), and 
wherein the camera lens assembly has and only has four lenses having refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; Lens 410, 420, 430, 440, have refracting power, see [0157-0160] and Table 7).
Claim 2, Lai teaches invention of claim 1, wherein an effective focal length f of the camera lens assembly (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see Table 7, f e.g. 1.4317) and an entrance pupil diameter EPD of the camera lens assembly (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0011] “An entrance pupil diameter of the optical image capturing system is denoted by HEP”, see table [0166] 1/2HEP= 0.398x2=EPD e.g. 0.796) satisfy: f/EPD<1.8 (see table 7, f e.g. 1.4317, and table [0166] 1/2HEP= 0.398x2=EPD e.g. 0.796, f/EPD value e.g. 1.7986).
Claim 3, Lai teaches invention of claim 1, wherein an effective focal length f1 of the first lens (see Table 7, f1=-3.68766) and the effective focal length f of the camera lens assembly (see Table 7, f e.g. 1.4317) satisfy: -4<f1/f<-2 (f1/f value e.g. -2.57).
Claim 4, Lai teaches invention of claim 1, wherein the half of the diagonal length ImgH of the effective pixel area on the electronic photosensitive element of the camera lens assembly (see Fig. 4B, Img HT=ImgH e.g. 2.51) and the effective focal length f of the camera lens assembly (see Table 7, f e.g. 1.4317) satisfy:  Imgh/f>1 (Imgh/f value e.g. 1.75).
Claim 5, Lai teaches invention of claim 4, wherein a radius of curvature R2 of the image-side surface of the first lens (see Table 7, surface #2, e.g. 1.739483979) and the effective focal length f of the camera lens assembly (see Table 7, f e.g. 1.4317) satisfy: 1<R2/f<1.5 (R2/f value e.g. 1.21).
Claim 6, Lai teaches invention of claim 4, satisfying 0.2<CT1/(CT2+CT3+CT4)<0.5 (CT1/(CT2+CT3+CT4 gives a ratio value e.g. 0.32), wherein CT1 is a center thickness of the first lens on the optical axis (see Table 7, surface 1, value CT1 e.g. 1.949), CT2 is a center thickness of the second lens on the optical axis (see Table 7, surface 4, value CT2 e.g. 0.307), CT3 is a center thickness of the third lens on the optical axis (see Table 7, surface 6, value CT3 e.g. 0.639), and CT4 is a center thickness of the fourth lens on the optical axis (see Table 7, surface 8, value CT4 e.g. 5.018).
Claim 8, Lai teaches invention of claim 4, wherein an effective radius DT32 of an image-side surface of the third lens (see [0166] EHD32=DT32 e.g. 1.290) and an effective focal length f3 of the third lens (see Table 7, f3 e.g. 05.62304) satisfy: 0.1<DT32/f3<0.6 (DT32/f3 value e.g. 0.22).
Claim 9, Lai teaches invention of claim 4, satisfying 0.3<∑CT/TTL<0.6 (<∑CT/TTL value e.g. 0.33), wherein ∑CT is a sum of center thicknesses of the first lens to the fourth lens on the optical axis (see Table 7, surface 1, value CT1 e.g. 1.949, see Table 7, surface 4, value CT2 e.g. 0.307, see Table 7, surface 6, value CT3 e.g. 0.639, see Table 7, surface 8, value CT4 e.g. 5.018, ∑CT value e.g. 7.913), and TTL is a distance from the object-side surface of the first lens to an image plane on the optical axis (see [0025] “A distance on an optical axis from an object-side surface of the first lens element to the image plane is HOS”, see Table [0164] HOS=TTL e.g. 23.96610).
Claim 11,  Lai teaches the invention of claim 4, wherein an infrared bandpass filter is disposed between the fourth lens and an image plane of the camera lens assembly (see [0161] “The IR-bandstop filter 470 is made of glass material and is disposed between the fourth lens element 440 and the image plane 480”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et. al. (US20170315326A1) as applied to claim 4 above.
Claim 10, Lai teaches invention of claim 4, satisfying 0.9<SAG11/CT1<1.75, wherein SAG11 is a distance from an intersection point of the object-side surface of the first lens  and the optical axis to an effective radius vertex of the object-side surface of the first lens on the optical axis (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see Fig.4A, since the object side surface SAG for Lens e.g. 410 is less than a half), and CT1 is a center thickness of the first lens on the optical axis (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see Table 7, surface 1, CT1 e.g. 1.949).
(As the claimed range is for a ratio of two lengths, as the distance SAG11 from an intersection point of the object-side surface of the first lens and the optical axis to an effective radius vertex of the object-side surface of the first lens on the optical axis and center thickness of the first lens on the optical axis, Table 7, as depicted in Fig. 4A, value e.g. 1.62).
 	In the alternative, that that the ratio of SAG11/CT1 is close or just outside the above range, as the ray-tracing diagram of Fig. 4A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of first lens distance SAG intersection point of the object-side surface of the first lens and the optical axis to an effective radius vertex of the object-side surface of the first lens on the optical axis and center thickness of the first lens on the optical axis to above range(s) in order to increase the quantity of incoming light of the optical image capturing system and the view angle of the optical lenses, and to improve total pixels and imaging quality for image formation, so as to be applied to minimized electronic products (see Lai [0006]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Independent claim 17, Lai teaches a camera lens assembly (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; optical image capturing system), comprising in sequence from an object side to an image side along an optical axis (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see Fig. 4A, Lens 410, 420, 430, 440 comprise in sequence from an object side to an image side along an optical axis), 
a first lens having a negative refractive power, and a concave image-side surface (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0157] lens e.g. 410 having negative refractive power, and concave image –side surface e.g. 414); 
a second lens (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0158] lens e.g. 420); 
a third lens having a positive refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0159] lens e.g. 430 having positive refractive power); and 
a fourth lens having a convex image-side surface (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0160] lens e.g. 440 has a convex image-side surface 444); 
wherein a combined refractive power of the first lens and the second lens is negative (see Table 7, combined refractive power from first lens e.g. 1/f1, and second lens e.g. 1/f2 is negative); 
a combined refractive power of the third lens and the fourth lens is positive (see Table 7, combined refractive power from third lens e.g. 1/f3, and fourth lens e.g. 1/f4 is positive); and 
wherein the camera lens assembly has and only has four lenses having refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; Lens 410, 420, 430, 440, have refracting power, see [0157-0160] and Table 7), and 
wherein a distance from an intersection point of an object-side surface of the first lens and the optical axis to an effective radius vertex of the object-side surface of the first lens on the optical axis is SAG11 (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see Fig.4A, since the object side surface SAG for Lens e.g. 410 is less than a half), a center thickness of the first lens on the optical axis is CT1 (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see Table 7, surface 1, CT1 e.g. 1.949), and the following relation is satisfied: 0.9<SAG11/CT1<1.75, 
(As the claimed range is for a ratio of two lengths, as the distance SAG11 from an intersection point of the object-side surface of the first lens and the optical axis to an effective radius vertex of the object-side surface of the first lens on the optical axis and center thickness of the first lens on the optical axis, Table 7, as depicted in Fig. 4A, value e.g. 1.62).
 	In the alternative, that that the ratio of SAG11/CT1 is close or just outside the above range, as the ray-tracing diagram of Fig. 4A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of first lens distance SAG intersection point of the object-side surface of the first lens and the optical axis to an effective radius vertex of the object-side surface of the first lens on the optical axis and center thickness of the first lens on the optical axis to above range(s) in order to increase the quantity of incoming light of the optical image capturing system and the view angle of the optical lenses, and to improve total pixels and imaging quality for image formation, so as to be applied to minimized electronic products (see Lai [0006]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 19, Lai teaches invention of claim 17, wherein the second lens has a negative refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0158] lens e.g. 420 having negative refractive power).
Claim 20, Lai teaches invention of claim 17, wherein the fourth lens has a positive refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0160] lens e.g. 440 having positive refractive power) or a negative refractive power.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US20170017060A1). Claims 1 and 17 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Lai et. al. (US20170315326A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             

/MARIN PICHLER/Primary Examiner, Art Unit 2872